Citation Nr: 1608915	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  13-25 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for esophageal cancer, based upon substitution of the appellant as the claimant.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from March 1967 to June 1987.  The Veteran died in July 2012.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).

The appellant appeared and testified at a Board videoconference hearing held before the undersigned Veterans Law Judge in October 2015.  A transcript of the hearing has been associated with the claims folder.

The Veteran filed the claim of entitlement to service connection for esophageal cancer in September 2011.  While that claim was pending, prior to the issuance of any decision, the Veteran passed away in July 2012.  Later in July 2012, the appellant filed a claim to establish entitlement to service connection for the cause of the Veteran's death and for accrued benefits; the appellant additionally filed a VA Form 21-0847 "Request for Substitution of Claimant Upon Death of Claimant."  The RO proceeded to adjudicate the accrued benefits and cause of death issues with a November 2012 rating decision denying those claims, and the current appeal followed.

Upon receiving the case, the Board administratively transferred the case to the RO (in accordance with its policy) so that the RO might make the appropriate substitution determination in the first instance.  In February 2016, the RO provided notice to the appellant that the request for substitution was granted.  Accordingly, the Veteran's spouse has now been substituted for the Veteran for the claim of entitlement to service connection for esophageal cancer.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran's esophageal cancer developed as a consequence of exposure to tactical herbicides / Agent Orange in service.  There is no controversy in this case as to the facts that: (1) the Veteran had esophageal cancer during the pendency of the claim, (2) esophageal cancer caused the Veteran's death, and (3) the Veteran is presumed to have been exposed to tactical herbicides during his military service in Vietnam.  The outcome of this appeal rests largely upon the question of whether the Veteran's esophageal cancer is shown to be at least as likely as not etiologically linked to the in-service tactical herbicide exposure.

Although esophageal cancer is not listed in 38 C.F.R. § 3.309(e) (as a disease associated with exposure to herbicides), the appellant may nonetheless substantiate this claim under that theory of entitlement by competent evidence that the disease is related to such exposure.  See Combee v. Principi, 4 Vet. App. 78 (1993).  The Veteran served in Vietnam (and is presumed to have been exposed to tactical herbicides / Agent Orange).  The record does not include adequate medical opinions as to whether or not the Veteran's esophageal cancer was related to exposure to herbicides.  However, the appellant has submitted documentation in an attempt to support her contention that the esophageal cancer was linked to tactical herbicide exposure; amongst the submitted documentation is the content of prior Board decisions (for other veterans) finding that esophageal cancer was at least as likely as not linked to tactical herbicide exposure in those specific cases.  Notably, however, these Board decisions refer to the existence of medical opinions in those cases that indicated that medical professionals believed that esophageal cancer is a medical consequence of tactical herbicide exposure in at least certain cases / circumstances.  The appellant has submitted additional documentation of texts suggesting some scientific controversy with regard to whether esophageal cancer is etiologically related to tactical herbicide exposure.  None of the documentation presents direct documentation of evidence indicating a link between esophageal cancer and tactical herbicide exposure.  However, the Board finds that the low threshold standard established in  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), for determining when VA is obligated to provide an examination (or, in this case, a medical opinion) has been met.  ("The third element to consider when assessing the need for a medical examination .... requires only that the evidence 'indicates' that there 'may' be a nexus between the two.  This is a low threshold.  See 38 U.S.C. § 5103A(d)(2)(B).")

Additionally, the Board notes that the prior confusion in this case involving the delayed processing of the appellant's request to be substituted for the Veteran as the claimant has resulted in a situation where the AOJ has yet to adjudicate the claim of entitlement to service connection for esophageal cancer on any basis other than for accrued benefits purposes.  During the processing of this remand, the AOJ shall have the opportunity to issue a supplemental statement of the case addressing the matter with consideration of the complete record in light of the appellant's newly established substituted claimant status.  (The Board notes that the distinction between the two types of adjudication is significant in that, unlike an accrued benefits claim, the record in a substitution claim is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  38 U.S.C.A. § 5121A.  Thus, it may generally be more favorable for the appellant to proceed on a substitution basis.)

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward the Veteran's claims file to an appropriate VA oncologist for a medical opinion, and ask that he or she review the claims file.  Thereafter, the physician should address the following:

Based on review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or higher probability) that the Veteran's esophageal cancer diagnosis was related to his service, to include exposure to tactical herbicides therein.  The examiner should consider as fact that the Veteran was exposed to tactical herbicides during his service in the Republic of Vietnam.

The examiner must include a discussion of the rationale for all opinions, citing pertinent medical principles and research in addition to discussing the assertions presented in the materials submitted in support of the claim in October 2015.

2.  The AOJ should then review the record and readjudicate the claims (with recognition of the appellant's substituted claimant status with regard to the claim for service connection for esophageal cancer).  If either claim on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and her representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

